PROSPECTUS SUPPLEMENT NO. 34 (To Prospectus dated September 13, 2011) Filed pursuant to Rule424(b)(3) Registration No.333-176618 Portage Biotech Inc. 61,102,500Shares of Common Stock This prospectus supplement updates and supplements the prospectus dated September 13, 2011, relating to the resale of up to 61,102,500 shares of our common stock by certain selling stockholders. This prospectus supplement contains updated information relating to a news release announcing that Portage Biotech Inc.’s wholly owned operating subsidiary, Portage Pharmaceuticals Ltd., has formed a Scientific Advisory Board; on Form 6-K, which was filed with the U.S. Securities and Exchange Commission on November 12, 2013. You should read this prospectus supplement in conjunction with the prospectus dated September 13, 2011, including any supplements thereto, which is to be delivered with this prospectus supplement. This prospectus supplement is qualified by reference to the prospectus and any supplements thereto, except to the extent the information in this prospectus supplement supersedes the information contained in the prospectus and any supplements thereto. Our common stock is quoted on the Over-the-Counter (OTC) Bulletin Board under the symbol “PTGEF” and on the Canadian National Stock Exchange (CNSX) under the symbol "PBT.U". The high and low bid prices for our common stock on the OTC Bulletin Board on November 12, 2013 were US$0.25 and US$0.23 per share respectively. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions. Investing in our common shares involves a high degree of risk.See “Risk Factors” beginning on page 11 of the prospectus. Neither the SEC nor any state securities commission has approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. Prospectus Supplement dated November 13, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2013 Commission File Number 0-30314 PORTAGE BIOTECH INC (Translation of registrant’s name into English) 47 Avenue Rd., Suite 200, Toronto, Ontario, Canada M5R 2G3 (Address of principal executive office) BONTAN CORPORATION INC. (Former name, if changed since last report) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . NEWS RELEASE PORTAGE APPOINTS SCIENTIFIC ADVISORY BOARD Toronto, Ontario, November 12, 2013 – Portage Biotech Inc. (“the Company”) (OTCBB: PTGEF, CNSX: PBT.U), (“Portage”) is pleased to announce that its wholly owned operating subsidiary, Portage Pharmaceuticals Ltd. (“PPL”) has formed a Scientific Advisory Board (“SAB”) to provide guidance and expertise as Portage develops proprietary biologically active peptides that utilize its licensed Antennapedia cell-permeable peptide technology that enables delivery to intracellular and intranuclear targets. Founding members of the SAB include the following: Dr. Burt Adelman - Dr. Burt Adelman is presently Executive Vice President Research and Development and Chief Medical Officer at Dyax, Inc. and a senior advisor to Eleven Biotherapeutics. He received his M.D. degree from Cornell University Medical College in 1976. Dr. Adelman served as House Officer and Medical Resident at the Peter Bent Brigham Hospital (now the Brigham and Women’s Hospital) and Harvard Medical School from 1976 through 1978. He completed his haematology fellowship at the Brigham in 1981. Dr. Adelman holds boards in internal medicine and haematology. Dr.
